- Prepared by Imprima   UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule13a-16 or 15d-16 of The Securities Exchange Act of 1934 February 9 , 2011 Crucell NV (Exact name of registrant as specified in its charter) P.O. Box 2048 Archimedesweg 4 2eiden The Netherlands (Address of principal executive offices) 000-30962 (Commission File Number) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F[ x ] Form 40-F[ ] Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes[ ] No[ x ] Crucell Shareholders Adopt Offer Governance Resolutions and Johnson & Johnson Makes Announcement on U.S. Regulatory Matters New Brunswick, N.J., and Leiden, the Netherlands, 8 February 2011 - Johnson & Johnson (NYSE: JNJ) and Crucell N.V. (NYSE Euronext, NASDAQ: CRXL; Swiss Exchange: CRX) provide further information regarding Johnson & Johnson’s proposed acquisition of Crucell. Reference is made to the joint press release of Johnson & Johnson and Crucell N.V. (Crucell) dated 8 December 2010 announcing the recommended cash offer by Johnson & Johnson for all of the issued and outstanding ordinary shares in the capital of Crucell, including those represented by American depositary shares, at an offer price of ¬24.75 per share (the Offer). Crucell Shareholders Adopt Governance Resolutions Today Crucell held the statutory informative Extraordinary General Meeting (the Offer EGM) of Shareholders. At the Offer EGM, the Offer was discussed and the Governance Resolutions were adopted. With the adoption of the Governance Resolutions, another important Offer condition has been fulfilled. The Governance Resolutions concern (1) an amendment of Crucell’s articles of association, (2) the appointment of new Crucell supervisory board members nominated by Johnson & Johnson and (3) the granting of discharge to the current Crucell supervisory members. Messrs.
